          Case 1:17-cr-00563-ER Document 14 Filed 10/28/19 Page 1 of 1

                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   October 28, 2019


BY ECF
The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

         Re: United States v. Louis Martin Blazer, a/k/a “Marty,”
             17 Cr. 563 (ER)

Dear Judge Ramos:

       The Government writes to respectfully request that the Court order the United States
Probation Office to prepare a presentence report for the above-captioned defendant, Louis Martin
Blazer. The Government also requests that the Court schedule a sentencing date for the
defendant.

         As the Court is aware, Louis Martin Blazer testified on behalf of the Government in the
trial of United States v. Christian Dawkins and Merl Code, 17 Cr. 684 (ER), pursuant to a
cooperation agreement with the Government. At the conclusion of that trial, the Government
submitted a letter to Your Honor seeking guidance on whether Blazer should be sentenced before
Your Honor or before Judge Vernon S. Broderick, who originally presided over Blazer’s
criminal case. (See Docket. No. 296 of 17 Cr. 684). Blazer’s criminal case was ultimately
reassigned to Your Honor. Accordingly, the Government asks that a presentence report be
prepared for Blazer and a sentencing date be scheduled.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney



                                            By:    ______________________________
cc: Defense Counsel (by email)                     Robert L. Boone
                                                   Assistant United States Attorney
                                                   (212) 637-2208
